PLAN OF CONVERSION BAYHILL CAPITAL CORPORATION, a Colorado corporation, INTO BAYHILL CAPITAL CORPORATION, a Delaware corporation This PLAN OF CONVERSION (this "Plan"), dated as of January , 2008, is hereby adopted and approved by BayHill Capital Corporation, a Colorado corporation ("BayHill-Colorado"), in order to set forth the terms,conditions and procedures governing the conversion of BayHill-Colorado into a Delaware corporation pursuant to Sections 7-90-201 and 7-90-202 of the Colorado Business Corporations Act (as amended, the "CBCA") and Section 265 of the Delaware General Corporation Law (as amended, the "DGCL"). WHEREAS, BayHill-Colorado's board of directors has approved the Conversion (as defined below) and recommended the same to BayHill-Colorado's shareholders, and such shareholders have approved the Conversion, all in accordance with the CBCA and DGCL. NOW, THEREFORE, BayHill-Colorado does hereby adopt this Plan to effectuate the conversion of BayHill-Colorado into a Delaware corporation as follows: 1. Conversion; Effect of Conversion. Upon and subject to the terms and conditions of this Plan and pursuant to the relevant provisions of the CBCA and the DGCL, including, without limitation, Sections 7-90-201 and 7-90-202 of the CBCA and Section 265 of the DGCL, BayHill-Colorado shall convert (referred to herein as the "Conversion") into a Delaware corporation named "BayHill Capital Corporation" (referred to herein as "BayHill-Delaware") at the Effective Time (as defined below). BayHill-Delaware shall thereafter be subject to all of the provisions of the DGCL, except that notwithstanding Section 106 of the DGCL, the existence of BayHill-Delaware shall be deemed to have commenced on the date BayHill-Colorado commenced its existence in Colorado. Following the Conversion, BayHill-Delaware shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as BayHill-Colorado. Upon the Effective Time, all of the rights, privileges and powers of BayHill-Colorado, and all property, real, personal and mixed, and all debts due to BayHill-Colorado, as well as all other things and causes of action belonging to BayHill-Colorado, shall remain vested in BayHill-Delaware and shall be the property of BayHill-Delaware and the title to any real property vested by deed or otherwise in BayHill-Colorado shall not revert or be in any way impaired, but all rights of creditors and all liens upon any property of BayHill-Colorado shall be preserved unimpaired, and all debts, liabilities and duties of BayHill-Colorado shall remain attached to BayHill-Delaware and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a Delaware corporation. The rights, privileges, powers and interests in property of BayHill-Colorado, as well as the debts, liabilities and duties of BayHill-Colorado, shall not be deemed, as a consequence of the Conversion, to have been transferred to, but shall remain vested in, BayHill-Delaware for any purpose of the laws of the State of Delaware. The Conversion shall not be deemed to affect any obligations or liabilities of BayHill-Colorado incurred prior to the Effective Time or the personal liability of any person incurred prior thereto. BayHill-Colorado shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the Conversion shall not be deemed to constitute a dissolution of BayHill-Colorado and shall constitute a continuation of the existence of BayHill-Colorado in the form of a Delaware corporation. BayHill-Colorado is the same entity as BayHill-Delaware. 2.
